UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1014



RONALD M. GREEN,

                                              Plaintiff - Appellant,

          versus


HUNTLEIGH CORPORATION; JAMES WILLIAMS; DAVID
TRENT; LONNIE POMPEY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-00-371-2)


Submitted:   May 17, 2001                     Decided:   May 22, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald M. Green, Appellant Pro Se.     Thomas Edward Berry, Jr.,
MCMAHON, BERGER, HANNA, LINIHAN, CODY & MCCARTHY, St. Louis, Mis-
souri; Sharon Maitland Moon, Vivay Kumar Mago, LECLAIR RYAN, P.C.,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald M. Green appeals the district court’s orders denying

relief on his employment discrimination and 42 U.S.C.A. § 1983

(West Supp. 2000) complaint and his motions for reconsideration.

His appeal is timely only as to the denial of his motion to re-

consider the denial of his motion to reconsider.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Green v. Huntleigh Corp., No. CA-00-371-2 (E.D. Va.

Dec. 15, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2